Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Rogers et al. (US Patent 5,616,051) teaches: “a travel power adapter system (see figure 1-2c), comprising: a base unit 100 comprising: an intrinsic prong configuration (see column 1, lines 10-61); a base recess 112 recessed in a top surface 102 of the base unit 100; a locking slot (along 112) provided in the base recess 112; and the intrinsic prong configuration (see column 1, lines 10-61) pivotal between an outlet position (see figure 1) and a nested position (see figure 2a) within the base recess 112; one or more adapter assemblies (see column 1, lines 10-61), each adapter assembly comprising: an extrinsic prong configuration (see column 1, lines 10-61); a coupling sleeve 110 providing apertures for slidably receiving the intrinsic prong configuration (see column 1, lines 10-61); the coupling sleeve 110 dimensioned to slidably nest in the base recess 112 while receiving the intrinsic prong configuration (see column 1, lines 10-61), in an operative associated condition (see column 1, lines 10-61), electrically coupling said extrinsic prong configuration (see column 1, lines 10-61) to the intrinsic prong configuration (see column 1, lines 10-61); and a locking unit (along 210) disposed along an upper surface of the coupling sleeve 110, that locking unit (along 210) movable between an unlocked engagement (seen in figure 3b) and a locked engagement (seen in figure 4b) with the locking slot (along 112)".

Claims 2-11 are dependent on claim 11 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831